MONROE, Judge,
concurring specially.
I wish to point out that Culbreth made an offer of judgment on September 18, 1996, just seven weeks after Mills filed the complaint in this case. The offer of judgment was made before depositions were taken, and obviously before the motion for summary judgment was filed and the trial was held. Rule 68, Ala. R. Civ. P., provides that, “[i]f the judgment finally obtained by the offeree is not more favorable that the offer, the offerree must pay the costs incurred after making of the offer.”
Because nearly all of the costs incurred by the defendant arose after she made the offer of judgment, and because it appears that all the costs were necessary in defending the case, I agree that the trial court correctly enforced the taxation of costs.